Citation Nr: 0004495	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-10 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the right ear.

2.  Evaluation of service-connected post-operative residuals 
of a ligament repair of the right knee, evaluated as 10 
percent disabling from February 29, 1992.

3.  Evaluation of service-connected retropatellar pain 
syndrome of the left knee, evaluated as noncompensably 
disabling from February 29, 1992, and as 10 percent disabling 
from July 15, 1998.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to February 
1992.

By a decision entered in December 1992, the RO granted 
service connection for post-operative residuals of a ligament 
repair of the right knee and retropatellar pain syndrome of 
the left knee, assigned evaluations therefor of 10 and zero 
percent, respectively, and denied service connection for 
defective hearing.  The RO notified the veteran of its 
decision by a letter dated in January 1993, and informed him 
that the award of disability compensation benefits would be 
offset to recoup separation pay he had received from the 
military.  The veteran initiated an appeal to the Board of 
the Veterans' Appeals (Board), including in his notice of 
disagreement a statement of dissatisfaction with regard to 
the recoupment of separation pay from his VA compensation 
benefits.  A statement of the case (SOC) with regard to these 
issues was furnished to the veteran in February 1993, and a 
substantive appeal was received in March 1993.

Based upon a review of additional evidence received, the RO, 
by a decision entered in February 1994, granted service 
connection for defective hearing in the left ear and assigned 
a zero percent (noncompensable) evaluation therefor.  The RO 
confirmed its December 1992 decision in all other material 
respects.

Subsequently, in June 1998, the Board entered a decision 
denying the veteran's claim that he was entitled to receive 
VA disability compensation benefits without regard to 
recoupment of separation pay he had received.  The remaining 
claims on appeal were remanded for additional development.

In August 1999, while the case was in remand status, the RO 
increased the veteran's rating for service-connected 
retropatellar pain syndrome of the left knee from zero to 10 
percent, effective from July 15, 1998.  The RO confirmed its 
prior determination on the remaining claims, and returned the 
case to the Board in November 1999.

In its June 1998 remand, the Board framed the veteran's knee 
claims in terms of his entitlement to an increased rating.  
More recently, however, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the knee claims here in 
question were placed in appellate status by a notice of 
disagreement (NOD) expressing dissatisfaction with the 
original ratings assigned, the Board has re-characterized 
those claims as set forth on the first page of this decision 
and preliminary order.


FINDING OF FACT

The available evidence shows that the veteran had a right ear 
hearing disability at the time of his enlistment examination 
in May 1981.  The evidence does not establish that that 
disability underwent a chronic or permanent worsening during 
service.


CONCLUSION OF LAW

Service connection for defective hearing in the right ear is 
denied.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385, 3.655 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for defective hearing in the right ear.  He maintains 
that his hearing tests in the military were abnormal.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be (1) 
competent (medical) evidence of a current disability, (2) 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and (3) 
competent (medical) evidence of a nexus, or link, between the 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the present case, the Board finds that the claim of 
service connection for defective hearing in the right ear is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
record shows that the veteran had a right ear hearing 
disability at the time of his enlistment examination in May 
1981, see 38 C.F.R. § 3.385 (1999), and records of subsequent 
in-service audiometric testing in May and August 1991 reveal 
what appears to be an increase in disability at some 
frequencies between 2,000 and 4,000 hertz, as compared to 
1981 data.  (The results of the May and August 1991 tests are 
somewhat inconsistent, but both tests revealed higher 
puretone audiometric scores in the right ear at 4,000 hertz, 
as compared to 1981 data.)  Consequently, it appears that the 
second element required for a well-grounded claim (denoted 
(2) above) has been satisfied.  See 38 U.S.C.A. §§ 1111, 
1132, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).  
Moreover, given that the veteran's separation examination 
contains audiometric data indicative of a right ear hearing 
disability, and in light of the fact that he filed the 
present claim of service connection in April 1992, only a 
very short time after his release from service, the Board 
finds that he has sufficiently established both current 
disability and a nexus to service.  See Hampton v. Gober, 10 
Vet. App. 481 (1997) (Where a claim for benefits was filed 
one month after the veteran's separation from service, the 
diagnosis of a disorder in a separation examination report 
was deemed to constitute evidence not only of current 
disability, but also of a relationship between that 
disability and service.).

It was because the claim is well grounded that the Board 
remanded the claim to the RO for additional development in 
June 1998.  In its remand, the Board noted that it was 
unclear whether the veteran's pre-existing impairment had 
undergone any worsening during service.  The Board observed 
that VA audiometric testing in June 1992 did not reflect any 
worsening of the condition as compared to 1981 data, and that 
the June 1992 VA test results actually appeared to reflect an 
overall improvement in his right ear hearing acuity since the 
time of his entry into service.  Because it was unclear 
whether the variations in data were reflective of actual 
changes in the veteran's hearing acuity, or whether they were 
more likely artifacts of audiometric testing, and because it 
was unclear whether any worsening could be attributed to the 
natural progress of the condition, the Board remanded the 
claim to the RO for an examination that was to include a 
medical opinion on these matters.

Unfortunately, the record shows that the veteran did not 
appear for the examination as scheduled, and that he has not 
responded to a communication from the RO, dated in January 
1999, asking him if he is willing to report for such an 
examination.  Consequently, because the appeal of this issue 
arises from the denial of an original claim of service 
connection, the Board must now proceed to an adjudication of 
the claim based upon the available evidence of record.  See 
38 C.F.R. § 3.655(b) (1999) ("When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.").

Based upon a review of the evidence currently available, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for defective hearing in the 
right ear.  Although some of the evidence suggests that the 
veteran's pre-existing hearing disability may have undergone 
a periodic or intermittent increase in severity during 
service, the June 1992 VA audiometric tests establish that 
his condition did not undergo a chronic or permanent 
worsening during service.  Indeed, as noted above, those 
results reflect an overall improvement in his right ear 
hearing acuity as compared to 1981 data.  Additionally, there 
is no suggestion that the VA examination results were not an 
accurate reflection of hearing acuity loss at that time.  The 
presumption of aggravation is therefore inapplicable.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  
See, e.g., Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
("temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened").  
Because the presumption of aggravation does not apply, and 
because no competent evidence has been received to otherwise 
show that the veteran's right ear hearing disability 
underwent a chronic or permanent worsening during service, 
the claim must be denied.


ORDER

Service connection for defective hearing in the right ear is 
denied.

	(CONTINUED ON NEXT PAGE)


REMAND

When the Board remanded parts of this case to the RO in June 
1998, the Board requested, among other things, that the 
veteran be examined for purposes of assessing the relative 
severity of his service-connected knee disorders.  The Board 
provided specific instructions for the examiner, and listed a 
number of matters that were to be discussed or commented upon 
in the report of the examination.

Unfortunately, the requested development has not been 
completed.  Although the veteran was examined by a VA 
contractor in July 1998, the examining physician did not 
include in the report of that examination much of the 
information requested by the Board.  Indeed, it appears that 
the examination may have been conducted without reference to 
the Board's instructions.  Moreover, while the RO recognized 
that the report was deficient, and returned it to the 
examiner for a supplemental report, the supplemental report 
does not contain all of the detail requested in the Board's 
remand.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been completed, another remand of the veteran's knee claims 
is now required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should schedule the veteran 
for another orthopedic examination for 
purposes of assessing the relative 
severity of his service-connected knee 
disorders.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran.  
All indicated tests should be conducted.  
The examiner should provide a detailed 
statement as to extent to which the 
veteran's service-connected knee 
symptomatology affects function and 
employability.  The examiner should 
specifically indicate, with respect to 
each knee, whether the knee is ankylosed 
and, if so, whether it is ankylosed in 
full extension, or in flexion between 
zero and 10 degrees, 10 and 20 degrees, 
20 and 45 degrees, or at 45 degrees or 
more; whether there is any evidence of 
recurrent subluxation or lateral 
instability and, if so, whether such 
subluxation and/or lateral instability 
is best described as slight, moderate, 
or severe in degree; whether the 
semilunar cartilage is dislocated and, 
if so, whether such dislocation is 
manifested by frequent episodes of 
"locking," pain, and effusion into the 
joint; whether the semilunar cartilage 
has been removed and, if so, whether 
there are present symptoms associated 
with such removal; and whether there is 
genu recurvatum and, if so, whether it 
is acquired, traumatic, and manifested 
by objectively demonstrated weakness and 
insecurity in weight-bearing.  The 
examiner should also indicate whether 
there is any evidence of impairment of 
the tibia or fibula in terms of malunion 
or nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner should indicate whether the 
resulting knee disability is best 
described as slight, moderate, or marked 
in degree.  If there is evidence of 
nonunion of the tibia or fibula, the 
examiner should indicate whether loose 
motion is present and whether a brace is 
required.  The examiner should also 
fully describe any surgical scars 
identified in the vicinity of the knees, 
and should indicate whether there is any 
evidence that the scars are poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or otherwise causative of 
limitation of function.  Finally, the 
examiner should conduct range of motion 
studies on each knee.  The examiner 
should first record the range of motion 
observed on clinical evaluation, in 
terms of degrees of flexion and 
extension.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of flexion 
and/or extension at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically) due to these 
factors.  Specifically, the examiner 
should indicate, with respect to each 
knee, whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.  A complete rationale for all 
opinions should be provided.

	2.  After the above development has been 
completed, the RO should review the 
report of the examination to determine 
whether it complies with the 
requirements of the foregoing paragraph.  
If it does not, the report should be 
returned as inadequate, and arrangements 
should be made to ensure full compliance 
with the remand instructions.

		3.  The RO should thereafter take 
adjudicatory action on the veteran's 
knee claims.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. §§ 4.40, and 4.45, and the 
Court's decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should 
also give consideration to the 
assignment of "staged ratings," in 
accordance with the principles set out 
in Fenderson v. West, 12 Vet. App. 119 
(1999), and to the assignment of 
separate evaluations for (1) laxity and 
(2) limitation of motion in each knee in 
accordance with VAOPGCPREC 23-97 (July 
1, 1997), if appropriate.  If any 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



